DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application has been transferred from Examiner Norman to Examiner Fu.

Status of Claims
Claims 1-4, 6-10, 13-16, and 18 are pending and rejected.
Claim 5, 11, 17, and 19-24 are canceled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-10, 13-16, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below.  In the instant case, the claims are directed towards obtaining price information, analyzing the obtained price information, and displaying the result of the analysis.  The concept is clearly related to managing interaction between people, thus the present claims fall within the Certain Method of Organizing Human Activity grouping.   The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Note that the limitations, in the instant claims, are done by the generically recited computer device.  The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Therefore, claims 1-4, 6-10, 13-16, and 18 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.    
Step 1: The claims 1-4, 6-10, 13-16, and 18 are directed to a process, machine, manufacture, or composition matter.
In Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347 (2014), the Supreme Court applied a two-step test for determining whether a claim recites patentable subject matter. First, we determine whether the claims at issue are directed to one or more patent-ineligible concepts, i.e., laws of nature, natural phenomenon, and abstract ideas. Id. at 2355 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296–96 (2012)). If so, we then consider whether the elements of each claim, both individually and as an ordered combination, transform the nature of the claim into a patent-eligible application to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept itself. 
Step 2A: The claims are directed to an abstract idea.
Prong One
The present claims are directed towards obtaining price information, analyzing the obtained price information, and displaying the result of the analysis.  The concept comprises displaying a top of book (TOB) price for an asset, receiving order information, displaying a ladder of the prices near-TOB for a given order amount for buying or selling the asset; modifying an appearance of the selected in responsive to receiving input (i.e. highlighting); and transmitting an order at the selected price near-TOB.  The claimed concept is related to managing interactions between people (i.e. allow trader to look at price submitted by other traders, and place order), as such the present claims fall within the Certain Method of Organizing Human Activity grouping.  The performance of the claim limitations using generic computer components (i.e. a processor) does not preclude the claim limitation from being in the certain methods of organizing human activity grouping.  Accordingly, this claim recites an abstract idea.
Prong Two
Independent claim 1 recites a communication network interface and a processor coupled with a memory as additional elements.  Paragraph 0024-0025 of the specification suggests the additional elements can be found in any general-purpose computers.  The additional elements are claimed to perform basic computer functions, such as receiving price information, determining a top of book price and near TOB prices (by simply sorting), displaying TOB price and near TOP prices, and receiving order.  Independent claim 7 and 13 additionally recite a memory or a display device for performing the functions recited in claim 1, and dependent claims 2-4, 8-10, 12, 14-17, and 18 do not recite any additional element.  According to MPEP 2106.05(d), “performing repetitive calculations”, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, “storing and retrieving information in memory”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The recitation of the computer elements amounts to mere instruction to implement an abstract concept on computers.  The present claims do not solve a problem specifically arising in the realm of computer networks.  Rather, the present claims implement an abstract concept using existing computer technology in a networked computer environment.  The present claims do not recite limitation that improve the functioning of computer, effect a physical transformation, or apply the abstract concept in some other meaningful way beyond generally linking the use of the abstract concept to a particular technological environment.  As such, the present claims fail to integrate into a practical application.
Step 2B: The claims do not recite additional elements that amount to significantly more than the abstract idea.  
	As discussed earlier, the present claims only recite a processor coupled with a memory, a communication network interface, and a display as additional elements.  The additional elements are claimed to perform basic computer functions, such as receiving price information, determining a top of book price and near TOB prices (by simply sorting), displaying TOB price and near TOP prices, and receiving order.  According to MPEP 2106.05(d), “performing repetitive calculations”, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, “storing and retrieving information in memory”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  
Examiner points out that trading platforms that display top or book prices (also known as Best Bid and Best Offer prices) and near TOB/BBO prices are well-known prior to the present invention.  For example, Jaycobs et al. (Pub. No.: US 2014/0245171) teaches “binary options interface 300 shows the market depth for the selected strike level by displaying the next best bids and next best offers in display box 346.  Referring back to example shown in FIG. 3, for strike level 1.3025, the best bid price at the present time is $96 (as shown in market box 340).  If a user desires to buy a quantity that is great than 10, she then refers to the other bids listed in display box 346” (see paragraph 0047).  Brady et al. (Pub. No.: US 2005/0119964) teaches “the system may be configured to display order book depth, such that orders and/or quotes near the best bid and ask prices are also displayed” (see paragraph 0046 and 0054).  Moreover, Bandy et al. (Pub. No.: US 2017/0018031) provides a visual representation of a trading interface by Chicago Mercantile Exchange, which clearly displays near top of the book prices (near best bid or best offer prices). 
    PNG
    media_image1.png
    850
    712
    media_image1.png
    Greyscale

See orders in Bid 510A and Offer 510B.  The TOB or BBO prices are displayed in the middle rows, while near TOB or BBO prices are displayed either below or above the TOB or BBO prices.  Such trading interface has been used by CME for at least a decade.  As such, providing near TOB prices, as claimed in the present application, is not providing a novel solution.  It is merely utilizing existing GUI to implement an abstract concept of providing trading information to user.  Simply implementing the abstract idea on a generic computer or using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.

No Prior Art Rejection
	Similar to previous Office Actions, this Office Action does not cite prior art rejection.  Examiner found three relevant references Jaycobs et al. (Pub. No.: US 2014/0245171), Brady et al. (Pub. No.: US 2005/0119964), and Bandy et al. (Pub. No.: US 2017/0018031).  These references teach the majority portion of the independent claims, such as receiving price information, determining TOB and near TOB prices, and displaying TOB and near TOB prices.  These references however, do not explicitly teach receiving order at either the first near TOB price or the second near TOB price.  Examiner points out that this step is not an improvement to trading platform function, as it merely requires receiving order at a particular price.  Therefore, claims 1-24 are still subject to claim rejection under 35 U.S.C. 101.

Response to Arguments
In the response filed on 07/05/2022, Applicant removed some limitations from the independent claims 1, 7, and 13, but also added the following limitations:
displaying a top of book (TOB) price for an asset on a display device as part of a graphical user interface (GUI) for a computerized trading platform;
display a user interface element on the display device as part of the GUI of the trading platform that identifies a ladder of prices near-TOB for a given order amount for buying or selling the asset;
responsive to receiving input form an input device relating to a selected one of the prices near-TOB that is displayed in the user interface element, with the processor, modifying an appearance of the selected price in the first user interface element on the display device; and
responsive to receiving additional input from the input device relating to the selected one of the prices near-TOB with the modified appearance, with the processor, initiating an order to buy or sell the asset at the selected one of the prices near-TOB via the trading platform.
The amendment, although changed a lot of words, does not significantly change the nature of the invention.  It is merely displaying order data in a ladder of prices which shows not only the TOB price but also near-TOB prices, and allowing user to select and submit order at near-TOB prices.  As discussed in previous Office Actions, displaying order data in a ladder of prices including near-TOB prices is a standard practice in the field of electronic trading.  GUI of Chicago Mercantile Exchange offers this function, as evident in Figure 5A of Bandy et al. (Pub. No.: US 2017/0018031).
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive.
Applicant argued that the amended claims now focus on aspects of the GUI and its associated functionality and argued that the claimed features represent an improvement in the technology for computerized platforms.  Examiner disagrees and points out that trading platforms that display top or book prices (also known as Best Bid and Best Offer prices) and near TOB/BBO prices are well-known prior to the present invention.  For example, Jaycobs et al. (Pub. No.: US 2014/0245171) teaches “binary options interface 300 shows the market depth for the selected strike level by displaying the next best bids and next best offers in display box 346.  Referring back to example shown in FIG. 3, for strike level 1.3025, the best bid price at the present time is $96 (as shown in market box 340).  If a user desires to buy a quantity that is great than 10, she then refers to the other bids listed in display box 346” (see paragraph 0047).  Brady et al. (Pub. No.: US 2005/0119964) teaches “the system may be configured to display order book depth, such that orders and/or quotes near the best bid and ask prices are also displayed” (see paragraph 0046 and 0054).  Moreover, Bandy et al. (Pub. No.: US 2017/0018031) provides a visual representation of a trading interface by Chicago Mercantile Exchange, which clearly displays near top of the book prices (near best bid or best offer prices).

    PNG
    media_image1.png
    850
    712
    media_image1.png
    Greyscale

	See orders in Bid 510A and Offer 510B.  The TOB or BBO prices are displayed in the middle rows, while near TOB or BBO prices are displayed either below or above the TOB or BBO prices.  Such trading interface has been used by CME for at least a decade.  As such, providing near TOB prices, as claimed in the present application, is not providing a novel solution.  It is merely utilizing existing GUI to implement an abstract concept of providing trading information to user.
	The present claims cannot improve computer technology, when the GUI feature was already in existence.  The only thing the claimed invention is different from the cited prior art is the ability to submit an order at near-TOB prices instead of TOB price.  Normally, trading platforms trade at TOB price.  However, this small difference is merely a business decision.  Traders are free to trade with anyone at any price.  The claimed GUI merely allows user to enter an order at a price that is different from the TOB price.  This can be done via simple electronic message.  The present claims do not solve a problem specifically arising in the realm of computer networks.  Rather, the present claims implement an abstract concept using existing computer technology in a networked computer environment.  The present claims do not recite limitation that improve the functioning of computer, effect a physical transformation, or apply the abstract concept in some other meaningful way beyond generally linking the use of the abstract concept to a particular technological environment.  As such, the present claims fail to integrate into a practical application.  Simply implementing the abstract idea on a generic computer or using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.
	Examiner maintains the ground of rejection under 35 U.S.C. 101.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441. The examiner can normally be reached 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
SEPT-2022